          Case 9:20-cv-00019-DLC Document 40 Filed 09/29/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


FRIENDS OF THE BITTERROOT,                      Case No. CV-20-019-M-DLC

                                               JUDGMENT IN A CIVIL CASE
                      Plaintiff,

   vs.

LEANNE MARTEN, Regional
Forester of Region One of the U.S.
Forest, et al.,

                      Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that this case is dismissed in
  accordance with the order issued on today's date.

         Dated this 29th day of September, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
